     Case 1:19-cv-00107-RSK ECF No. 19 filed 05/29/20 PageID.605 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


TIMIKA CHRISTOPHER for KCH,
and on behalf of KCH

                      Plaintiff,                     Case No. 1:19-cv-107

v.                                                   Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                   /

                   ORDER GRANTING APPLICATION TO PROCEED
                        IN FORMA PAUPERIS ON APPEAL

               Plaintiff has appealed the judgment affirming the Commissioner’s decision. This

matter is now before the Court on his application to proceed in forma pauperis on appeal (ECF

No. 37). The fee for appealing a civil action is $505.00. The Court previously granted plaintiff

leave to proceed in forma pauperis. See Order (ECF No. 4). As a general rule, Fed. Rule App.

Proc. Rule 24(a)(3) provides that “[a] party who was permitted to proceed in forma pauperis in the

district-court action . . . may proceed on appeal in forma pauperis without further authorization.”

The general rule applies in this case.   Accordingly, plaintiff’s application to proceed in forma

pauperis on appeal (ECF No. 18) is GRANTED.

               IT IS SO ORDERED.



Dated: May 29, 2020                                  /s/ Ray Kent
                                                     United States Magistrate Judge
